Fourth Court of Appeals
                               San Antonio, Texas
                                       May 6, 2019

                                   No. 04-19-00239-CV

                                 Debora Alisa DARDEN,
                                        Appellant

                                            v.

                                 Darrell Keith DARDEN,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17644
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    The appellant’s motion for extension of time to file docketing statement is hereby
GRANTED. Time is extended to May 27, 2019.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court